l Case 1:18-cv-09822-PAE-SN Document 11 Filed 11/05/18 Page 1 of 1
` AFF|DAV|T OF SERV|CE THROUGH THE SECRETARY OF STATE

uNiTED sTATEs DlsTRicT couRT Purchased/Filed: October 24, 2018
FoR THE souTHERN DlsTRicT oF NEW YoRK |ndex # 1:1 a_cv_Ogazz_PAE_

1 sN
l

HERMENEG/Loo ALvAREz (A.K.A. HERMEN) ANDLEONEL DE Los sA/vros lND/v/DuALLY , _
AND o/v BEHALF oF oTHERs SlM/LARLY s/TUATED l P'a'mn`i

against

RELAY DELIVERY INC., ET AL Defendant

 

STATE OF NEW YORK SS ,
COUNTY OF ALBANY "

James Perone , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; that on November 2, 2018 , at 11 :45 AM , at the oche of the
Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

l SUMIV|ONS |N A C|V|L ACTION AND CO|V|PLA|NT AND CORPORATE NOT|CE
On
l

RELAY DEL|VERY INC. DIB/A RELAY , the

 

1 Defendant in this action, by delivering to and leaving with Sue Zouky

‘ AUTHOR|ZED AGENT in the Ofnce of the Secretary of State, of the State of New York, personally at the Ofnce of
1 the Secretary of State of the State of New York, 99 Washington Avenue, A|bany, NY, 2 true copies thereof and that

at the time of making such service. deponent paid said Secretary of State a fee § dollars; That said service was
l
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person

so served as aforesaid to be the agent in the Oft“lce of the Secretary of State of the State of New York, duly

§ authorized to accept such service on beh id‘d'e`fén<':lan

   
       
     

Description of the erson served: Approx.Age: 55~60 pprox.Wt: 125le Approx. Ht: 5'1

` ' White Hair color: RSd/Blonde

      
 

Fema|e Other:

 

/,.

Sworn to be e me on this

    

2nd day of No mber 2018

l

James Perone
Attny' s File No.

lnvoice-Work Order # 31813997
SEvaco. INc.. P.O. Box 871. ALBANY. NY 12201

 

sco TTscHu \
NOTARY Pusuc sT/»a'iaS oF NEW Yoru<
No.o scsao sess
ouALu=ch cN ALBAN Ycoum'v
commission ExPcREs JuLv za 2022

